DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to Application filed on 05/06/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1, 3-11, 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Payling (US 2002/0112465).

	Regarding Claim 1: Payling discloses a gas turbine engine (200; Fig. 6) defining an axial direction (see annotated figure  465’) and a radial direction (see annotated figure  465’), the gas turbine engine comprising: a compressor section (202 and 204; Fig. 6) for progressively compressing air (air, not numbered, the compressor section having a plurality of stages will necessarily progressively compress air, see [0035, and 46-47]), the compressor section including 

    PNG
    media_image1.png
    872
    816
    media_image1.png
    Greyscale

	Regarding Claim 3: Payling discloses all the limitations of Claim 1, as stated above, and further discloses the cooling system further including a fluid tank (water reservoir, not numbered; [0050]) in fluid communication with the fluid line assembly ([0050] and Fig. 6) and a fluid pump (352; Fig. 13) for generating a flow of cooling fluid (water through cooling line; 

	Regarding Claim 4: Payling discloses all the limitations of Claim 1, as stated above, and further discloses the fluid line assembly including a plurality of fluid lines (see annotated figure 465’), the plurality of fluid lines each including a respective outlet (outlets of nozzles 222 and 223; Fig. 6), the outlets of the plurality of fluid lines circumferentially spaced around the gas turbine engine ([0047]; Fig. 10).

Regarding Claim 5: Payling discloses all the limitations of Claim 1, as stated above, and further discloses the cooling fluid comprising water (compressed air from 204 and water; see annotated figure 65’; [0050-51]).

	Regarding Claim 6: Payling discloses all the limitations of Claim 1, as stated above, and further discloses wherein the cooling system further including a fluid tank (water reservoir, not numbered; [0050]) in fluid communication with the fluid line assembly (see annotated figure 465’), wherein the compressor section defines in part a core air flowpath (see annotated figure 465’), wherein the fluid tank is positioned outward of the core air flowpath along the radial direction (see annotated figure 465’).
Regarding Claim 7: Payling discloses all the limitations of Claim 6, as stated above, and further discloses wherein the fluid line assembly extends through the core air flowpath to a 

Regarding Claim 8: Payling discloses all the limitations of Claim 1, as stated above, and further discloses wherein the fluid line assembly includes a plurality of fluid lines, the plurality of fluid lines (see annotated figure 465’) each including a respective outlet (see annotated figure 465’), the outlets positioned at an inner flowpath liner (see annotated figure 465’) extending between the low pressure compressor and the high pressure compressor (see annotated figure 465’).

Regarding Claim 9: Payling discloses all the limitations of Claim 1, as stated above, and further discloses wherein the fluid line assembly includes a plurality of fluid lines, the plurality of fluid lines (see annotated figure 465’) each including a respective outlet (see annotated figure 465’), the outlets positioned circumferentially spaced apart around the gas turbine ([0047]; Fig. 10)  at an inner flowpath liner (see annotated figure 465’) extending between the low pressure compressor and the high pressure compressor (see annotated figure 465’).

Regarding Claim 10: Payling discloses all the limitations of Claim 1, as stated above, and further discloses wherein the cooling system further includes a fluid pump (352; Fig. 13) for generating a flow of the cooling fluid (water through cooling line; [0050] and annotated figure 465’) into the airflow upstream of the high pressure compressor (see annotated figure 465’), wherein the compressor section defines in part a core air flowpath (see annotated figure 465’), 

Regarding Claim 11: Payling discloses a cooling system (206; Fig. 6) for cooling air (see annotated figure 465’) in or to a compressor section (202 and 204; Fig. 6) of a gas turbine engine (200; Fig. 6), the gas turbine engine comprising a core casing (see annotated figure 465’) surrounding the compressor section and defining an inlet (see annotated figure 465’), the compressor section including a high pressure compressor (204; Fig. 6), the cooling system comprising: a fluid line assembly (see annotated figure 465’), the fluid line assembly including an outlet (outlet of 222 and 223; Fig. 6) configured to be positioned upstream of the high pressure compressor (see annotated figure 465’) and downstream of the inlet (see annotated figure 465’) defined by the core casing for injecting cooling fluid into an airflow (see annotated figure 456’) upstream of the high pressure compressor (see annotated figure 456’), wherein the compressor section further includes a low pressure compressor (202; Fig. 6), and wherein the outlet of the fluid line assembly is positioned downstream of the low pressure compressor (see annotated figure 465’).

	Regarding Claim 13: Payling discloses all the limitations of Claim 11, as stated above, and further discloses the cooling system further including a fluid tank (water reservoir, not numbered; [0050]) in fluid communication with the fluid line assembly ([0050] and Fig. 6) and a fluid pump (352; Fig. 13) for generating a flow of cooling fluid (water through cooling line; [0050] and annotated figure 465’) from the fluid tank through the fluid line assembly (see annotated figure 465’).

	Regarding Claim 14: Payling discloses all the limitations of Claim 11, as stated above, and further discloses the fluid line assembly including a plurality of fluid lines (see annotated figure 465’), the plurality of fluid lines each including a respective outlet (outlets of nozzles 222 and 223; Fig. 6), the outlets of the plurality of fluid lines circumferentially spaced around the gas turbine engine ([0047]; Fig. 10).

Regarding Claim 15: Payling discloses all the limitations of Claim 11, as stated above, and further discloses the cooling fluid comprising water (compressed air from 204 and water; see annotated figure 65’; [0050-51]).

	Regarding Claim 16: Payling discloses all the limitations of Claim 11, as stated above, and further discloses wherein the cooling system further including a fluid tank (water reservoir, not numbered; [0050]) in fluid communication with the fluid line assembly (see annotated figure 465’), wherein the compressor section defines in part a core air flowpath (see annotated figure 465’), wherein the fluid tank is positioned outward of the core air flowpath along the radial direction (see annotated figure 465’).

Regarding Claim 17: Payling discloses all the limitations of Claim 16, as stated above, and further discloses wherein the fluid line assembly extends through the core air flowpath to a location inward (see annotated figure 465’) of the core air flowpath along the radial direction (see annotated figure 465’).

Regarding Claim 18: Payling discloses all the limitations of Claim 11, as stated above, and further discloses wherein the fluid line assembly includes a plurality of fluid lines, the plurality of fluid lines (see annotated figure 465’) each including a respective outlet (see annotated figure 465’), the outlets positioned at an inner flowpath liner (see annotated figure 465’) extending between the low pressure compressor and the high pressure compressor (see annotated figure 465’).

Regarding Claim 19: Payling discloses all the limitations of Claim 11, as stated above, and further discloses wherein the fluid line assembly includes a plurality of fluid lines, the plurality of fluid lines (see annotated figure 465’) each including a respective outlet (see annotated figure 465’), the outlets positioned circumferentially spaced apart around the gas turbine ([0047]; Fig. 10)  at an inner flowpath liner (see annotated figure 465’) extending between the low pressure compressor and the high pressure compressor (see annotated figure 465’).

Regarding Claim 20: Payling discloses all the limitations of Claim 11, as stated above, and further discloses wherein the cooling system further includes a fluid pump (352; Fig. 13) for generating a flow of the cooling fluid (water through cooling line; [0050] and annotated figure 465’) into the airflow upstream of the high pressure compressor (see annotated figure 465’), wherein the compressor section defines in part a core air flowpath (see annotated figure 465’), wherein the fluid pump is positioned outward of the core air flowpath along the radial direction (see annotated figure 465’).

Allowable subject matter
Regarding Claims 2 and 12: Claims 2 and 12 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is a statement of reasons for the indication of allowable subject matter:
Prior art fails to teach, in combination with the other limitations of dependent 2 and 12, “an inner flowpath liner extending between the low pressure compressor and the high pressure compressor; and an outer flowpath liner also extending between the low pressure compressor and the high pressure compressor at a location outward from the inner flowpath liner along the radial direction, wherein the outlet of the fluid line assembly is positioned at the inner flowpath liner”.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.A.C./Examiner, Art Unit 3741     

/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741